 

 

Case 1:08-cr-00857-GBD Document 340

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee eee ee ee eee x
UNITED STATES OF AMERICA,
-against- ORDER
CARLOS CERDA, 2 08 Crim. 857-4 (GBD)
Defendant. :
eee eee ee eee eee tree x

GEORGE B. DANIELS, United States District Judge:

The Government shall file a response to Defendant’s motion to correct a clerical error,

(ECF No. 326), by January 15, 2021.

Dated: New York, New York
December 10, 2020
SO ORDERED.

asap 6 Damask

GEPR B. DANIELS
ited States District Judge

 

 
